UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File Number: 1-31349 THOMSON REUTERS CORPORATION (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant's name into English (ifapplicable)) Province of Ontario, Canada (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (ifapplicable)) 98-0176673 (I.R.S. Employer Identification Number (ifapplicable) 3 Times Square, New York, New York 10036 Telephone: (646)223-4000 (Address and telephone number of Registrant's principal executive offices) Thomson Reuters Holdings Inc. Attn: Deirdre Stanley, Executive Vice President and General Counsel 3 Times Square New York, New York10036 Telephone: (646)223-4000 (Name, address (including zip code) and telephone number (including area code) of agent for service in the UnitedStates) Securities registered or to be registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common shares New York Stock Exchange Securities registered or to be registered pursuant to Section12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section15(d) of theAct: Debt Securities For annual reports, indicate by check mark the information filed with this Form: ý Annual information form ý Audited annual financial statements Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annualreport: 827,867,633 common shares, 6,000,000 Series II preference shares and 1 Thomson Reuters Founders Share Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Exchange Act during the preceding 12months (orfor such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yeso Noo UNDERTAKING AND CONSENT TO SERVICE OF PROCESS a.Undertaking. The Registrant undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to: the securities registered pursuant to Form40-F; the securities in relation to which the obligation to file an annual report on Form40-F arises; or transactions in said securities. b.Consent to Service of Process. The Registrant has previously filed a Form F-X in connection with the class of securities in relation to which the obligation to file this report arises. Any change to the name or address of the Registrant’s agent for service shall be communicated promptly to the Commission by amendment to Form F-X referencing the file number of the Registrant. SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form40-F andhas duly caused this annual report to be signed on its behalf by the undersigned, thereto duly authorized. THOMSON REUTERS CORPORATION By: /s/ Deirdre Stanley Name: Deirdre Stanley Title: Executive Vice President and General Counsel Date: March 19, 2012 EXHIBIT INDEX Exhibit Number Description Annual Report for the year ended December 31, 2011 (which constitutes an Annual Information Form and includes Management’s Discussion and Analysis and Audited Financial Statements for the year ended December 31, 2011), and includes a Form 40-F Cross Reference Table on page 150 Consent of PricewaterhouseCoopers LLP Certification of the Chief Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Financial Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Code of Business Conduct and Ethics (incorporated by reference to Exhibit 99.1 from Thomson Reuters Corporation’s Form 6-K dated November 2, 2011) Audit Committee Charter
